 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.23


 
LICENSE AGREEMENT


between


TITAN TECHNOLOGIES INCORPORATED
3206 Candelaria N.E. A1buquerque, New Mexico 87107
(hereinafter referred to as “Titan”)


and


Ally Investment, LLP
c/o Saeed A. Ally, M.D.
2501 Jimmy Johnson Blvd., Suite 201
Port Arthur, TX 77640
(hereinafter referred to as “Ally”)


WITNESSETH:


Whereas, TITAN is the owner of certain proprietary technologies (hereinafter
collectively referred to as the “Technology”) with respect to recycling of tires
in order to recover marketable oil, steel and carbon there from (but
specifical1y excluding any applications of the Technology with respect to waste
products other than tires); and


Whereas, TITAN has previously authorized use of the Technology in tire recycling
plants located in the Republic of Korea (South Korea) and Taiwan and, in
connection therewith, has supervised construction and commissioning of such
plants; and


Whereas, Ally believes that it has preliminary financial arrangements in place
for construction and operation of a double train recycling plant in Port Arthur,
Texas, at a feed rate of between 200 and 300 tons of tires per day per plant,
including satisfactory preliminary commitments for supply of tires at such rate;


Whereas, Ally has access to a site, building and infrastructure in each of Port
Arthur, Texas and Philadelphia, Mississippi for a double train plant using the
Titan Technology at a rate of not less than 200 tons of shredded tires per day
(“Plant”); and


Now therefore, TITAN and Ally agree as follows:








--------------------------------------------------------------------------------



I. PLANT LICENSE
 
A.    Titan from and after the date that $1,600,000.00 is fully paid by Ally,
grants to Ally or his assigns an exclusive license (the “License”) to utilize
its technology and patent for construction and operation of a recycling plant
and to utilize Titan’s Technology for the other recycling plants within the
states of Texas, Louisiana, Mississippi, and Oklahoma (the “Territory”) subject
to the additional conditions stated below. Ally shall have no ownership rights
to the Technology other than the right to utilize Titan’s technology in the
Territory for the construction and operation of one tire recycling plant
utilizing Titan’s technology and the right to build and operate additional
plants in the Territory on the conditions stated below. The License for the
Plant shall commence upon the payment of $1,600,000.00 toward the licensing fee
as stated in Paragraph I.B. below by Ally, assuming that Ally has funding in
place for construction and operation of the Plant and pays all other amounts
under this License Agreement. Design, permitting, financing, governmental
approvals and commencement of construction of the first plant must be completed
(hereinafter called “Commencement of Construction”) on or before March 1, 2007.
If the non-refundable initial License fee deposit of $100,000, which shall be
applied to the license fee for the first Plant, is not paid by Ally to Titan on
or before August 31, 2006, this Agreement and the License shall be and become
null and void unless extended by mutual agreement in writing.
 
If the Plant is not commenced, completed and in operation by March 31, 2008,
then the exclusive license fee for the Territory will become the property of
Titan and the license for any plant(s) for which construction has not commenced
will terminate and any further obligation of Titan to Ally will cease. The
termination of the exclusive license or loss of any license to build a plant or
plants will not affect the license granted to Ally for any plants built or
commenced prior to March 31, 2008. If Ally has the Plant in operation prior to
March 31, 2008, Ally will be granted the exclusive license for Titan’s
Technology for the territory in perpetuity subject to payment of Titan’s then
applicable license and royalty fees for each subsequent plant.


B.    The Licensing Fee and royalties for each two train plant will be paid to
Titan in accordance with the following schedule:



 
(i)
Payment of the Licensing Fee of $1,600,000.00 for each plant upon the date
Licensee designates a new location for construction of a plant in the territory
and has financing to build the plant in place; and




(v)
Production royalties shall commence when each plant reaches a sustained capacity
of 200 tons of tires per day as determined by Titan.


2

--------------------------------------------------------------------------------



The production royalties shall be 1.5% of gross revenues derived by Licensee
from sale of all products generated from the technology and the Plant payable
quarterly by January 30, April 30, July 30, and October 30 for the preceding
quarter for every quarter after each plant reaches the ability to run a capacity
of 200 tons of tires per day as determined by Titan.
 
C.    Ally shall be responsible for funding detailed engineering for each plant
in consultation with Titan and Lockwood Greene. Ally reserves the right to use
its selected sub-contractors for certain elements of the construction process of
each plant, subject to approval by Lockwood Greene.
 
D.    Titan agrees to provide two Titan technical personnel to be under the
direction of Ally to provide such technical assistance as may be necessary or
advisable for detailed engineering construction, commissioning and operations of
each plant, including the period following execution of this Agreement until the
Initial Plant is completed and until each Plant has become fully operational.
The salaries and travel expenses of such technical personnel at any site outside
of Albuquerque, New Mexico, shall be paid for by Ally on a current basis within
10 days after the end of any month during which Titan technical personnel
provide services for Ally away from Titan’s Albuquerque office. For purposes of
this Agreement, the salaries payable by Ally for said technical personnel shall
be based upon an annual salary of $80,000 per person plus applicable payroll
taxes and Titan shall notify Ally what portion of said employee’s monthly salary
and what travel expenses were actually incurred working on the Initial Plant at
Ally’s direction out of Albuquerque, based upon a 4O hour work week.
 
Also, prior to execution of this Agreement Titan has provided to Ally a copy of
U.S. Patent 5,871,619. Ally acknowledges that Pat. No. 5,714,043 has lapsed and
one utility patent for the feed system and two other new provisional patents
have been applied for with the U.S Patent Office. Titan and Ally are satisfied
that Titan’s technology is sufficient to operate the proposed plants.


E.     The exclusive license to utilize Titan’s Technology in the Territory
shall commence when this License Agreement is signed, but shall terminate on
March 2, 2007, if Ally does not commence construction of the first plant and pay
the initial license fee payment of $1,600,000.00 to Titan by March 1, 2007. Said
license shall be exclusive as to each plant for such period as each Plant is in
continuous operation. The License shall also be deemed to grant Ally the right
to use the Technology for the purpose of generating electric power within the
defined Territory through combustion of products produced using the Technology.
Titan shall not grant licenses for the tire recycling Technology (including its
use for generation of electric power) to any entity or person other than Ally.



3

--------------------------------------------------------------------------------



II. SUBSEQUENT PLANTS
 
A.     Ally may add additional plant locations when Ally identifies other
locations or has a need for greater capacity and has the necessary financing in
place and is ready to construct a subsequent plant.


The license fee for each additional plant shall be $l,600,000.00 per plant,
which shall be paid to Titan at the time the License is granted for each
subsequent plant and the location of the subsequent plant identified and
accepted by Titan.


Production royalties for each subsequent plant shall be paid quarterly as stated
in Section I.b. above.


If after the first plant is fully operational (meaning that it has achieved a
continuous operational capacity of 200 tons of tires for a 24 hour period) Ally
fails to expand its capacity by one two train plant within every twelve(12)
month period up to a projected level of four plants (being two plants in Texas,
one plant in Mississippi, and one plant in Oklahoma), the Territory may be
reduced by the amount of capacity within the Territory upon the election of
Titan if a willing and able prospective Licensee approaches Titan with an offer
to build a plant within the Territory and Licensee does not, within thirty days
after it is provided all of the terms and conditions of the offer by the
Prospective Licensee, agree to build a plant to meet the additional capacity
within a one year period from the date of the offer plus Ally’s ongoing
commitment to build one plant per year.


B.     Ally acknowledges that Titan has on-going discussions with third parties
for construction of tire recycling plants using the Technology with respect to
other locations outside the Territory and that Titan shall have the free and
unfettered right to conclude licensing transactions for the Technology in any
other area, state or country outside the Territory without first offering the
opportunity to Licensee.


Nothing shall prevent Titan from negotiating or completing a merger,
consolidation, reorganization or similar transaction with a third party that
desires to purchase tire recycling or other technologies owned or controlled by
Titan, so long as the terms and obligations owed by Titan to Ally under this
Agreement are not modified.


C.     Titan and Ally mutually acknowledge and agree that Titan shall be free
and unencumbered to pursue other opportunities outside the Territory covered by
this License.





4

--------------------------------------------------------------------------------



III. GENERAL PROVISIONS
 
A.    Titan represents that its technology includes the above described patents
and other trade secrets and know how with respect to the Technology.
 
B.     Titan and Ally shall use reasonable efforts to ensure that Titan’s patent
rights are protected and enforced within the Territory covered by the License.
Titan shall retain exclusive ownership of the Technology, including the patent
and patent rights. In addition, all proprietary rights to design, know-how,
copyright or improvements or modifications to the process or processes shall
remain or become the exclusive property of Titan, and Ally agrees to execute
such documents as may be required from time to time to assign and transfer to
Titan such rights at no further costs or fees to Titan.


C.    Titan shall exclusively be entitled to apply for and register any patents
or patent improvements arising out of this Agreement or definitive Agreements
hereafter with respect to the Technology, and Ally shall sign all necessary
applications or otherwise provide its approval with respect to any such
applications or registrations. Ally shall similarly assist Titan in protecting
its patent rights or proprietary knowledge within the scope of the License and
this Agreement.


D.    All prior agreements signed by the parties prior to this Agreement are
hereby null and void, except for the document entitled Confidentiality and
Non-Circumvention Agreement, which is attached hereto as Exhibit A (and by this
reference made a part hereof), which shall survive any termination of this
Agreement.


E.    This transaction will be effective when signed by all parties hereto. Each
party states that it has adopted the appropriate corporate resolutions
authorizing adoption and completion of this transaction and that the persons
signing for each corporation have the requisite corporate authorization and
capacity to sign this Agreement


IV. TERMINATION
 
    This Agreement shall terminate upon the occurrence of the following events:



(i)
Failure of Ally to make any of the payments required in this Agreement on or
before the dates provided for said payments herein, unless such failure is cured
within Fifteen (15) business days following the date written notice by Titan
that any such payment has not been received is delivered to Ally at the address
below, or such other address provided to Titan by Ally.


5

--------------------------------------------------------------------------------






(ii)
By mutual agreement of the parties; or




(iii)
In the event any Plant is constructed and operated, this Agreement shall
terminate as to any such plant upon the permanent cessation of operations of
said Plant and the winding up of all matters in connection with the cessation of
operations

 
V. ARBITRATION AND GOVERNING LAW


This Agreement is governed by the laws of the State of New Mexico. Any disputes
concerning this Agreement shall be exclusively and finally settled by
arbitration in accordance with the provisions of the Uniform Arbitration Act as
in effect in the State of New Mexico with venue lying in Albuquerque, New
Mexico. Provided, however, that nothing contained herein shall be deemed to
restrict the right of Titan to seek other remedies in any jurisdiction of its
choosing in the event that any such dispute re1ates to alleged violation of the
Confidentiality and Non- Circumvention Agreement attached hereto as Exhibit A.


VI.. NOTICES


Notices hereunder shall be given in writing and addressed to the parties at the
respective addresses set forth on the first page of this Agreement.Notices shall
not be effective unti1 receipt has been confirmed to the Party sending the
notice. Provided, however, that notices hereunder shall a1so be effective if
personally delivered to an officer of the recipient or given by facsimile copier
with receipt confirmed. For purposes of this Article, the facsimi1e copier
number of Titan is (505) 881-71l3 (Attention: Mr. Ron Wi1der) and the telephone
number for Ally is 409-651-5605 and the fax address for Ally is 409 722-4010 and
by mail to Ally at 2501 Jimmy Johnson Blvd., Suite 201, Port Arthur, TX 77640,
Port Arthur, Texas.



6

--------------------------------------------------------------------------------



VII. AMENDMENTS


The parties may amend this Agreement by a writing signed by both parties.


In witness whereof, the parties have executed this Agreement this 23rd day of
August, 2006.


TITAN TECHNOLOGIES, INC.
 

           By: /s/ Ronald L. Wilder        

--------------------------------------------------------------------------------

Ronald L. Wilder,President          

       
      
 

           By: /s/ Saeed A. Ally, M.D.      
 
Name:

--------------------------------------------------------------------------------

 Saeed A. Ally, M.D.,
Managing General Partner
Licensee
Ally Investment, LLP,
A Texas limited liability partnership

        
         

          



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 